


110 HRES 1414 IH: Congratulating the United States Olympians

U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1414
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2008
			Mr. Poe submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the United States Olympians
		  of the 2008 Beijing Olympics.
	
	
		Whereas the United States participants of the 2008 Beijing
			 Olympics honored the Nation through their dedication and patriotism;
		Whereas the United States Olympians achieved great success
			 for the Nation and individually;
		Whereas Sudanese refugee Lopez Lomong was chosen by his
			 fellow United States Olympians to be the United States Flag Bearer at the
			 opening ceremony;
		Whereas the United States had the most athletes
			 participating in the Olympics;
		Whereas Michael Phelps set a new Olympic record winning 8
			 gold medals;
		Whereas the United States women’s soccer team won its
			 third consecutive gold medal;
		Whereas the United States women’s basketball team won its
			 fourth consecutive gold medal;
		Whereas the United States men’s basketball team won the
			 gold medal;
		Whereas the United States men’s indoor volleyball team won
			 the gold medal;
		Whereas Dara Torres won 3 silver medals and set a world
			 record as the oldest Olympian at the age of 41;
		Whereas Kerri Walsh and Misty May-Treanor won the gold
			 medal in women’s beach volleyball;
		Whereas Todd Rogers and Phil Dalhausser won the gold medal
			 in men’s beach volleyball;
		Whereas the United States won 110 Olympic Medals;
			 and
		Whereas the United States won the most Olympic Medals at
			 the Beijing Olympics: Now, therefore, be it
		
	
		That the House of Representatives
			 honors the heroic efforts of all the United States Olympians and their
			 accomplishments at the 2008 Beijing Olympics.
		
